Citation Nr: 1614270	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  15-31 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served in the Reserve from March 1958 to March 1966, including a period of active duty for training from March 1958 to August 1958.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A September 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claims was subsequently transferred to the RO in Washington, DC.   

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

A certificate of eligibility for VA home loan benefits is granted to Veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. § 3701 and § 3702.  

As pertinent here, the term "Veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and (i) who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or (ii) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  See 38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).  

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of title 10.  38 U.S.C.A. § 3701(b)(5)(B); see also 38 U.S.C.A. § 101(27).   

The Veteran's service documents show that he served in the Air Force Reserve from March 1958 to March 1966, which totaled 8 years and 12 days, including a period of active duty for training from May 1958 to August 1958.  However, such documents also show that, as of March 1958, the Veteran was assigned to the Ready Reserve in an active status; as of September 1958, he was assigned to the Standby Reserve in an inactive status; and, as of August 1964, he was assigned to the Standby Reserve in an active status.  Therefore, as such documents suggest that the Veteran was transferred to the Standby Reserve as of September 1958, i.e., six months into his Reserve service, it is unclear whether he meets the 6 year service requirement for VA basic eligibility for VA home loan guaranty benefits.  

However, to date, the AOJ has not attempted to verify the nature of service the Veteran performed, to include obtaining a report of his points received during each period of his Air Force Reserve service (i.e., AF Form 526) and/or contacting the Defense Finance and Accounting Service (DFAS) for the Veteran's leave and earning statements for the period from March 1958 to March 1966, which would detail whether he was paid for any period of training.  Therefore, a remand is necessary in order to do so.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake any necessary development, to include obtaining a report of the Veteran's points received during each period of his Air Force Reserve service (i.e., AF Form 526) and contacting the Defense Finance and Accounting Service (DFAS) for the Veteran's leave and earning statements for the period from March 1958 to March 1966, which will detail whether he was paid for any period of training, to determine whether he meets the 6 year requirement for basic eligibility for VA home loan guaranty benefits.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




